Plaintiffs recovered judgment against defendant in the circuit court of Huron county for destroying their barns and personal property, by fire claimed to have been communicated thereto by sparks emitted from defendant's locomotive, by reason of its negligence. Defendant brings error.
It is claimed the circuit court of Huron county had no jurisdiction to try the case. This contention is answered byOlshove v. Huron Circuit Judge, 240 Mich. 46.
Defendant pleaded the general issue and gave notice of settlement. Plaintiffs claimed the alleged settlement was fraudulently procured, and promptly repudiated. The case was at issue upon the filing of the plea and notice. No replication was necessary *Page 371 
or permissible. The question of fraud was one of fact, and the burden of proof was on plaintiffs to show it. A wide range of testimony was admissible.
Plaintiffs claimed and testified they, and defendant, represented by its claim agent, Gillette, after negotiating, compromised and agreed upon the terms and conditions of a settlement by which defendant was to repay to the insurance company which had a policy of insurance covering the property destroyed, $1,100 paid by it under its contract of insurance to plaintiffs, and pay plaintiffs $500 in addition. Mr. Sauer, prosecuting attorney of Huron county, acted as scrivener to prepare the writing embodying the terms of the settlement. Sparling says he told the scrivener what he wanted. Gillette dictated a written memorandum of settlement. It did not, plaintiffs testify, embody the terms and conditions of the settlement agreed upon.
It is immaterial whether Gillette negligently or purposely omitted the real terms of the agreement of settlement from this memorandum, if he did so, if Sparling was misled and signed the agreement believing it embodied those terms. Sparling says he discovered it said nothing about the insurance company and went back to Gillette and by consent the agreement was modified by making an addition thereto. This is undisputed. Later Sparling found the agreement contained nothing about defendant repaying the $1,100 to the insurance company. Sparling then refused to accept the $500 tendered by defendant in settlement of plaintiffs' claim and sent it back to defendant, though the scrivener to whom the check had been tendered, signed a receipt for the same. Plaintiffs claim the substitution by Gillette of another and different contract of settlement than was agreed upon by the parties, operated as a fraud *Page 372 
upon them, and they are not bound by the agreement for settlement signed under the circumstances. There was sufficient testimony to take this question to the jury. It found in favor of plaintiffs upon this proposition. There was no error in so doing.
It is claimed the court erred in the admission of testimony as to the value of the property destroyed, and in his charge to the jury on the measure of damages. The measure of damages was the value of the property destroyed. Close v. Railroad Co.,169 Mich. 392; Roach  Co. v. Blair, 190 Mich. 11. Though the court excluded testimony of the estimated cost of reproduction new, on defendant's objection, such testimony was admissible (Ruppel v. Manufacturing Co., 96 Mich. 455; Leder v. InsuranceCo., 175 Mich. 470; Union Ice Co. v. Railway Co., 178 Mich. 346;  Adams v. Railway Co., 240 Mich. 300), though it did not constitute the measure of value (Hillsdale Light Fuel Co. v. Utilities Commission, 220 Mich. 101).
The court charged the jury:
"There was some testimony crept into the record as to what it would cost to replace the buildings with new buildings. That is not a proper measure of damages in the case. It is what the buildings were reasonably worth, taking into consideration their condition, the time they had been built, the state of their repair, and all those things."
There was no error in this charge.
Defendant alleges the court erred in not charging, as requested, that plaintiffs had not made a prima facie case of defendant's negligence. The court's charge, on the subject of defendant's negligence, fully protected its rights. There was evidence to go to the jury on defendant's negligence. It was properly submitted. The jury found against defendant *Page 373 
on the disputed facts. There was ample proof to sustain the verdict. We ought not to disturb it for this reason.
Defendant brought out on cross-examination of plaintiffs' witnesses that the insurance company had insured the property destroyed and paid plaintiffs a sum of money. Having gone into this subject evidently to show all the real parties in interest did not appear as parties plaintiff as required by statute, it cannot complain that plaintiff in reply showed the real parties in interest were plaintiffs. Defendant cannot play both fast and loose. It could not go into this subject and then complain that it did not pan out as expected. Defendant was not injured (Union Ice Co. v. Railway Co., 178 Mich. 346), and cannot, under the facts, justly complain.
Judgment should be affirmed, with costs to plaintiffs.